Appeal from the order of the Supreme Court, New York County, dated April 1, 1983 (Sullivan, J.), which denied the application of the State Commissioner of Mental Health for an order authorizing the defendant’s conditional release from Creedmoor Psychiatric Center, dismissed as superseded by the appeal from the order entered on September 6, 1983, without costs.
The appeal from the order of September 6, 1983 (Hughes, J.), which, upon renewal, denied the defendant’s motion for transfer to Creedmoor Psychiatric Center from Mid-Hudson Psychiatric Center, a secure facility, dismissed as moot, without costs.
Since the order of September 6,1983, there has been a hearing and a new commitment order, and considerations of problems inherent in the situation of a defendant considered to have “a dangerous mental disorder” should be based on the more recent determination.
*618It would be inappropriate to pass on the serious questions involved in the interpretation of CPL 330.20 (see Matter of Torsney, 47 NY2d 667; Jones v United States, 463 US 354; cf. People v Escobar, 61 NY2d 431) without the latest determination and the record with respect thereto. Concur — Kupferman, J. P., Ross, Asch, Fein and Alexander, JJ.